DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 11/08/2021 has been entered.  Claims 1-3 and 5 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to Claims 1 and 3.
The previous 35 USC 112(a and b) rejections of Claim 3 are withdrawn in light of Applicant’s amendment to Claim 3.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 22, recitation of “the first and second flow paths” lacks antecedent basis.  Only “a first flow path” has been recited.  This limitation would be clearer if rewritten as --the first flow path and a second flow path--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pauwels US Pub. 2002/0157404, in view of Kubo et al. US 5,624,236, in further view of Takano et al. US Pub. 2013/0156548.

With respect to Claim 1, Pauwels discloses an air compressor (see Figure 1) comprising: a compressor main body 1; a compression chamber (inside 4) of the compressor main body 1 compressing sucked-in air (air inside 5) that is sucked into the compressor (“air-suction conduit 5”, Paragraph 0041, line 2); an oil supply port (port of 15 at 4) supplying a lubricating oil to the compression chamber (Paragraph 0047, lines 1-3); an oil separator 8 separating compressed air discharged from the compression chamber (inside 4, see pipe 7 in Figure 1) and the lubricating oil from each other (Paragraph 0044, lines 1-4); an oil temperature adjustment means (20/21/18, Paragraph 0051, lines 1-6 and Paragraph 0071, lines 5-9; interpreted under 112(f) as “the revolution speed of the compressor main body 10 and the air blowing amount of the blower 23”, see substitute specification clean copy, Paragraph 0022, lines 4-6)
adjusting a temperature of the lubricating oil supplied to the oil supply port (Paragraph 0053, lines 1-4); an air cooling heat exchanger 14 cooling the compressed air discharged from the compression chamber (Paragraph 0046, lines 1-2); and a controller (22, Paragraph 0088, lines 1-3) configured to control the oil temperature adjustment means (Paragraph 0051, lines 1-6).  Although Pauwels discloses most of the limitations of the claim, including the controller 22 controls the oil temperature adjustment means 20/21/18 on the basis of detection information of the sucked-in air temperature (Ta) and the sucked-in air humidity (Hr, see Paragraphs 0057-0063), Pauwels is silent on  a sucked-in air temperature detector that detects a temperature of the sucked-in air; and a sucked-in air humidity detector that detects humidity of the sucked-in air.  Kubo et al. disclosing an oil cooled compressor (see Figure 1), specifically teach a sucked-in air temperature detector (“temperature sensor”, Column 4, line 39) that detects a temperature of the sucked-in air (“level of…temperature outside of the compressor”, Column 4, lines 36-44); and a sucked-in air humidity detector (“humidity sensor”) that detects humidity of the sucked-in air (“level of humidity…outside of the compressor”, Column 4, lines 36-44).  Kubo et al. teach the temperature and humidity detectors advantageously minimized wasteful energy use (Column 2, lines 10-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the temperature and humidity detectors taught by Kubo et al., in the pump disclosed by Pauwels, to have advantageously minimized wasteful energy use.
Although the combination of prior art teach most of the limitations of the claim, including Pauwels’ disclosure of an oil cooling heat exchanger 17 and a blower 18 sending air to the oil cooling heat exchanger (see Figure 1) and Kubo’s teachings of temperature and humidity detectors (Column 4, line 39), the combination of prior art is silent on the oil cooling heat exchanger including a first part and a second part; and an oil flow rate control valve configured to receive the lubricating oil from the oil separator and, based on a flow state of the oil flow rate control valve, provide the lubricating oil to only the first part via a first flow path, or both the first and second parts of the oil cooling heat exchanger via both the first and second flow paths.  Takano et al. disclosing an oil cooled compressor (see title), specifically teach an oil cooling heat exchanger 10/13 (“the two heat exchangers may be formed integrally”, Paragraph 0055, lines 5) cooling the lubricating oil (“oil”, Paragraph 0034, line 1), the oil cooling heat exchanger 10/13 (“the two heat exchangers may be formed integrally”, Paragraph 0055, lines 5) including a first part 13 and a second part 10; and an oil flow rate control valve 24/25 (“one three-way valve may be used”, Paragraph 0035, lines 1-5) configured to receive (see Figure 3) the lubricating oil from the oil separator 6 and, based on a flow state of the oil flow rate control valve (open or closed positions of 24/25), provide the lubricating oil to only (Paragraph 0044, lines 9-18) the first part 13 (25 closed and 24 open, Paragraph 0047, lines 16-23) via a first flow path (path with 16 in Figure 3), or both the first and second parts (13 and 10) of the oil cooling heat exchanger 10/13 via both (when valve 24 is closed and 25 opened, oil will flow through 10 via the path having 12 and then through 13 into path having 16, see Figure 3, Paragraph 0048, lines 6-10) the first (path having 16) and second flow paths (path having 12).  Takano et al. teach the heat exchanger have a first and second part and an oil flow rate control valve advantageously reduced temperature fluctuations (Paragraph 0057, lines 9-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the heat exchanger having a first and second part and an oil flow rate control valve taught by Takano et al., in the pump disclosed by Pauwels, to have advantageously reduced temperature fluctuations.  This modest combination is only adding the second part of the exchanger and oil valve taught by Takano et al. to the existing system disclosed by Pauwels.  The addition of such common plumbing components is well within an entry level of skill in the art.

With respect to Claim 2, as it depends from Claim 1, although Pauwels discloses most of the limitations of the claim, including the oil temperature adjustment means 20/21/18 is controlled such that temperature of the lubricating oil supplied to the oil supply port (Tx=Toi+A+B, equation B) rises in a case where temperature of the sucked-in air (Ta) is fixed (see lines of constant Ta in Figure 2) and humidity (Tv “saturation temperature”, Paragraph 0066, lines 1-3) rises (at higher pressure Pk the oil exiting the cooler 17 (Tx=Toi+A+B equation B) is higher (Paragraph 0085, lines 1-4), at fixed air inlet temperature, see Ta=25C the pressure increase with an increase in Tv i.e. saturation temperature, this is done at maximum humidity Paragraph 0066, lines 1-3).  Pauwels is silent on the temperature of the sucked-in air is detected by the sucked-in air temperature detector and the humidity of the sucked-in air is detected by the sucked-in air humidity detector.  Kubo et al. disclosing an oil cooled compressor (see Figure 1), specifically teach the temperature of the sucked-in air is detected (“level of…temperature outside of the compressor”, Column 4, lines 36-44) by a sucked-in air temperature detector (“temperature sensor”, Column 4, line 39 and the humidity of the sucked-in air is detected (“level of humidity…outside of the compressor”, Column 4, lines 36-44) by a sucked-in air humidity detector (“humidity sensor”, Column 4, line 39).  Kubo et al. teach the temperature and humidity detectors advantageously minimized wasteful energy use (Column 2, lines 10-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the temperature and humidity detectors taught by Kubo et al., in the pump disclosed by Pauwels, to have advantageously minimized wasteful energy use.

With respect to Claim 3, as it depends from Claim 1, Pauwels discloses the oil temperature adjustment means (20/21/18, Paragraph 0051, lines 1-6 and Paragraph 0071, lines 5-9; interpreted under 112(f) as “the revolution speed of the compressor main body 10 and the air blowing amount of the blower 23”, see substitute specification clean copy, Paragraph 0022, lines 4-6) includes the compressor main body 1 and the blower 18 (Paragraph 0051, lines 1-6 and Paragraph 0071, lines 5-9).

With respect to Claim 5, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Pauwels’ disclosure of an oil temperature adjustment means (20/21/18, Paragraph 0051, lines 1-6 and Paragraph 0071, lines 5-9); and Kubo’s teaching of a sucked-in air temperature detected by the sucked-in air temperature detector (“temperature sensor”, Column 4, line 39), and a sucked-in air humidity detected by the sucked-in air humidity detector (“humidity sensor”, Column 4, line 39); both Pauwels and Kubo et al. are silent on an oil temperature detector that detects a temperature of the lubricating oil supplied to the oil supply port, wherein a target temperature is calculated from a lubricating oil temperature detected by the oil temperature detector, and the oil temperature adjustment means is controlled so as to diminish a difference between the lubricating oil temperature and the target temperature.  Takano et al. disclosing an oil cooled gas compressor, specifically teach an oil temperature detector 12 that detects a temperature of the lubricating oil supplied to the oil supply port (left side of 16 in Figure 2, landscape view, Paragraph 0027, lines 15-17), wherein a target temperature (‘target discharge temperature”, Paragraph 0027, line 11) is calculated from a lubricating oil temperature detected (TO) by the oil temperature detector 12, and an oil temperature adjustment means (“fan motor 15 is subjected to inverter control”, Paragraph 0027, lines 13-14) is controlled so as to diminish a difference (“achieve small temperature difference”, Paragraph 0027, lines 7-8) between the lubricating oil temperature (TO) and the target temperature (Paragraph 0027, lines 14-20).  Takano et al. teach the oil temperature detector advantageously suppressed compressor temperature fluctuations (Paragraph 0019, lines 9-11).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the oil temperature detector taught by Takano et al., in the pump disclosed by Pauwels, to have advantageously suppressed compressor temperature fluctuations.


Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.

In response to Applicant's argument, see Remarks, Page 6, lines 3-14, namely the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the oil cooling heat exchanger including a first part and a second part…the first and second flow paths”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see Remarks, Page 6, lines 14-22, with respect to Suzuki, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
02/08/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746